Case 1:20-cv-00216-MSM-PAS Document 159-3 <font color=teal>(Case Participants)</font>
                        - I 06/11/20 Page 1 of 2 PageID #: 9859
                     Filed
                      '
                                                     ~



                                                        UNITE1D "STATES 'DEPARTMENT OF JUSTICE
                                                      EXECUTI•E 'OFFICE -FOR ·IMMIGRATION REVIEW
                                                               't IMMIGRATION COURT
                                                           JFK FEDERAL'':BLDG. ROOM 320
                                                             ,    BQS,TON, MA/ 02203



   Law Office of Arturo Rodriguez III
 · Rodriguez III, Arturo
   1431 CABLE RANCH RD APT 1105
   San Antonio~•TX 78245

     IN THE MATTER OF                                                       FILE A 209-242-899                                                DATE: Oct 24, ·2017
     MENDEZ-AQUINO, ENEL ALFREDO

           UNABLE TO FORWARD - NO ADDRESS PROVIDED-

           ATTACHED IS A COPY OF THE DECISION.},OF THE IMMIGRATION JUDGE. THIS DECISION
           IS FINAL UNLESS AN APPEAL IS FILED~WITH THE BOARD OF IMMIGRATION APPEALS
           WITHIN 30 CALENDAR DAYS OF THE DAT-E OF THE MAI.LING OF THIS WRITTEN DECISION.
           SEE THE ENCLOSED FORMS AND INSTRUCTIONS FOR PROPERLY PREPARING. YOUR APPEAL .. -
           YOUR NOTICE OF APPEAL, ATTACHED DOCUMENTS, AND FEE OR FEE WAIVER REQUEST
           MUST BE MAILED TO:     BOARD OF IMMIGRATION APPEALS
                                  OFFICE OF THE CLERK
                                - 5107 Leesburg Pike, Suite 2000
                                  FALLS CHURCH, VA 22041
                                                                                                                                                    '                         -   •,
                                                                                                                                                                                       -
                                                                                                                                                                                           '•

           ATTACHED IS A COPY OF THE DECISION-OF THE IMMIGRATION JUDGE AS THE RESULT
           OF YOUR FAILURE TO APPEAR AT YOUR SCHEDULED DEPORTATION OR REMOVAL HEARING:
           THIS DECISION IS FINAL UNLESS A MOTION TO REOPEN IS FILED IN ACCORDANCE
           WITH SECTION 242B(c) (3) OF .THE IMMIGRATION AND NATIONALITY ACT, 8 U.S.C.
           SECTION 1252B(c) (3) _IN DEPORTATION PROCEEDINGS OR SECTION 240(c) (6),
           8 U.S. C. SECTION ).22 9a ( c) ( 6) IN REMOVAL PROCEEDINGS. IF. YOU FILE A MOTION
           T_O REOPEN ,_,,-yo·o·1r·Mo'.('_ION MUST BE FILED WITH THIS COURT:
                               }:
                               !
                                                       '·,'
                                                                        IMMIGRATION COURT
                                          !                    ., l ,
                                                                I
                                                                        JFK FEDERAL BLDG., _ROOM 320_
           /"                            I
                                    'ti--·         ,--/- /              BOSTON, MA 02203
!\     /                             ~        f.'/         /1,,,,,)(-•
 \ /       OTHE                     ,/\       l,-•;_ ___ ·-/   I '      \
     tL           R: -- - ~ - - - - - - ~ ~ - - - - - - - - _ . - _ _ , - - - - ~ /~-··"·---~·,_,,=-'- - - - , - - - - - - - -
                                                                                      /
                                                                                            ---------,</
                                                                                            , • ._ _______ . , /   )    [ .. - •...-•✓ -'·
                                                                                                                                             ) , --"".I   I
                                                                                                                                                           I
                                                                                                                                                                                                          , I

                                                                                     . . . ....,_ ~·.,,-' ,,,,
                                                                                                              ,         ,) \
                                                                                                                       I' .......__
                                                                                                                                                 _/f·-_7·-:---------... ·----•--._ ·.,;
                                                                                                                                                                                                           .1
                                                                                                COURT CLERK       - OCT 25.2017 AMOB:09
                                                                                                IMMIGRATION COURT                  FF . ,).•                                                    ,.·.!,.
                CC:

                      f,   ,


                                                                                   1.-.




                                                                                                                                                                                                          'i,,
                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                           ·,   '~···;.   1




      .'-                               Case 1:20-cv-00216-MSM-PAS Document 159-3 <font color=teal>(Case Participants)</font>
                                  . ·•':1/il:.'• .           Filed 06/11/20 Page 2 of 2 PageID #: 9860
                                                                                                                                        ..   ~'~-

                                                                                                                                                                          '.::.:.:,.                                                                                   :,\{
                                                                                                                                                                                                                                                          ·,:          ,.:-', ,J~

                                                                                                                                                                                                                                                            ,,


·,,
                                                                                                                                  ''0    :s.
                                                                                                                         DEPARTMENT OF. JUSTICE
                                                                                                                                                                                                                                                            ',\




                                                                                                          . EXECUTIVE OFFTCE FbR :IMMIGRATION REVIEW
  .
                                                                                                                      IMMIGRATION COURT
                                                                                                           ·•:·.:.
                                                                                                                    UFK ·FEDtRAL •.,BLDG., ROOM 320
                                                                                                                      BOSTON, MA.· 02203
                                                                                                                                                                                                                                                            \·· ../.
                                             In· the Mattei of:                                                                                                      Case No.: A209-242-899
                                             MENDEZ-AQUINO, ENEL ALFREDO
                                                                                                                                                                    •.''Docket: BOSTON' MASSACHUSETTS
                                             RES.PONDENT .
                                                                                         J   :1       ·                                                              IN REMOVAL PROCEEDINGS .
                                                                                                  1
                                                                       1 j l . r\i .         1
                                                                      n J/ ,,/) '·
                                                                          f                                                     ORDER OF THE IMM_IGRATION. J_UDGE                                                                               .,'
                                                                 l t.!/ e,Y-, J . "                                                                      .                                    -
                                           On , at , pursuant to proper notice, · the above           .      . . .
                                        '_entitled .matter was scheduled for ·a hearing before an Immi·gration °Judge for
                                         · the purpose of hearing the merits relative to the RESPONDENT reques·t . · ·
                                           for relief from removal.  However,
                                                ,,.
                                                     'I,,•   t>·

                                              (7')_                               the.respondent was not present.

                                                                 .)               the respondent•~ representati~~ was pre~ent~ how~ver, the
                                                                                  respondent was not pr~~ent.
                                                                                                                                                                                                                  I
                                                                                  neither the respondent nor the respondent '.s r'epresentative· was
                                                                                  present .

                                   . .·.There.fore,. in -th·e, ·absence· of: any showing .of good cause-- for•. the respondent's
                                          failure t'6 · appear at. the hearing concer'il.ing the request         relief,. _I find. that                                                                                        for.
                                       :: the respond.ent has abandoned any and all _claim ( s) -for relief from, removal .
                                                                                      .      .  .                                                                    •'



                                    Wherefore,·. the issue of removability ha~irig been resolved, it is. HEREBY ORDERED .
                                  . for the reasons s_et f0x;th in the Department of Hom(;;land Security .
                             -·-'ch~rging document that the respondent be removed from the United St~tes to
                               ."''no~INICAN RE~UBLI~.-               .


                                                                                                                                                                                                                                                                                              .i      I



                                                                                                                                                                     MATTHEW J. D'ANGELO
                                                                                                                                                                    'Immigration. J_ydge
                                                                                                                                                                     Date:  Oct)@., 2017
                                                                                                                                                                                                     /''/'
                                                \
                                                     1
                                                      .,     -        ,       .    •1.                    .   .\                  CERTIFI<:;ATE···~Of· SERVICE                                                        ,   ,.                ;         ·    · ·
                                           THIS. DOCQMENT WAS' qERVED BY:
                                                      /    .             I    '  ~
                                                                                   MAIL/ (M) · ]!'ERSONAL SE;RV,aYcE ( P)
                                                                                       '-      _.              < ' ··I ( .
                                                                                                                                Zii 20':l.~Uit-i(ifJ:·OSl
                                                                                                                                          .      . . .
                                                                                                                                                                                                                                      ecr
                                          'TO:   [,](ALIEN.,,[-..]\ ALIEN··c!,.o Cust6di 9 l/Office:t-        [VJ \Alien's ·ATT/REP '[ :j/DHS .
                                                    1
                                         . DATE:. \~ -    . \ \ ·: 1 \\\\'-'\'°BY: COURT STAFF         . \,/r;,_,,         .             ' v           .
                                                 Attachments:· [\ ] E\/I:R-33 T: J EOIR-28                ] Legal Services List · L] Other
                                                                                                                            \
                           . ~:.:..~'       -.-,.-
                                                                                                                                                                                                                                                                                                   ··1
                                                                                                                                                                                                                                                                                              \'
                                                                                                                                                                                                                                                                                                   ·.,I
                                    · ·· :~;j:}~i'°soIR 36 - 7T (FTA)
                                        .               : i!1,:J,\!-'.·'{{1:. .·                                                                                                       - ~.':,'.,tJ•;·••,:, . .
                                                             ·.·',,, i:'.-?!..\:




            .··.,:.r·'i,




                                                                                                                   _I' .•                           ··, .....   '
